Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions
1.	Applicant's Species Election of Formula (1) for claims 14-16, 21, and 22, without traverse, filed October 28, 2020 is acknowledged and has been entered.  However, after further consideration, all other species have been rejoined with Formula (1) for prosecution on the merits.  Claims 17-20 have been cancelled.  Accordingly, claims 14-16, 21, and 22 are pending and are under examination.

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/388,445, filed on September 26, 2014.

Specification
3.	A reference to the prior application ASN 14/388,445 filed on September 26, 2014 has been inserted in the first sentence of the specification of this application or in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 14/388,445, i.e. US Patent Number, pending, abandoned, is missing.

Information Disclosure Statement
4.	The listing of references in page 3 of the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
5.	The information disclosure statement filed September 12, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In this case, neither a copy nor statement of relevancy has been provided for Non-Patent Literature Number 5.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 14-16, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 14 is vague and indefinite in reciting, “An apparatus for detecting the degree of malignancy of circulating tumor cells, characterized by comprising” in the preamble because it is unclear what Applicant intends in the term “characterized” being a subjective term lacking a comparative basis for defining its metes and bounds.  Perhaps, Applicant simply intends, “An apparatus for detecting the degree of malignancy of circulating tumor cells comprising.”
	Claim 15 is indefinite in relation to claim 14 in reciting, “wherein …, E is the signal amount of the epithelial cell-binding component and M is the signal of the mesenchymal cell-binding component” because it is unclear how the amount of fluorescence signal of E and the amount of fluorescence signal of M are each differentially received and measured.  It appears that in claim 14, the epithelial cell-binding component and the mesenchymal cell-binding component should be distinguishably labeled using detectably different fluorescent signals.
	Claim 16 is indefinite in reciting, “EpCAM”, “E-cadherin”, and “N-cadherin.”  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 21 is ambiguous in reciting, “particles to which fluorescence substance labeling the epithelial cell-binding component is bound” and “particles to which fluorescence substance labeling the mesenchymal cell-binding component is bound” because it is unclear what these particles are in relation to the circulating tumor cells 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14, part a) recites, “means of receiving an amount of fluorescence signal or luminescence signal” which refers to any generic 1) fluorescence detector or 2) emission reader as set forth in paragraph [0103] of Applicant’s disclosure; or 3) a flow 
Claim 14, part b) recites, “means of determining the degree of epithelial-mesenchymal transition of each of the circulating tumor cells” which refers to a programmed computer as set forth in paragraph [0104] or [0114] of Applicant’s disclosure as part of the flow cytometer (Fishman R On-Chip Biotechnologies).
Claim 21 recites, “a means of setting a reference state before an onset of epithelial-mesenchymal transition (0) and a reference state after a termination of epithelial-mesenchymal transition (1).”  Although Applicant’s disclosure fails to provide what structure or component of a device Applicant intends to encompass in the recitation of such “means of setting a reference state” it is deemed that this component is inherently part of the flow cytometer (Fishman R On-Chip Biotechnologies) as set forth in paragraph [0114] of Applicant’s disclosure.  
Claim 22 recites, “a means of displaying a degree of malignancy of the circulating tumor cells.”  Although Applicant’s disclosure fails to provide what structure or component of a device Applicant intends to encompass in the recitation of such “means of displaying a degree of malignancy of the circulating tumor cells” it is deemed that this component is inherently part of the flow cytometer (Fishman R On-Chip Biotechnologies) as set forth in paragraph [0114] of Applicant’s disclosure.   
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

8.	Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lecharpentier et al. (Detection of circulating tumour cells with a hybrid (epithelial/mesenchymal) phenotype in patients with metastatic non-small cell lung cancer. British Journal of Cancer 105: 1338-1341 (October 4, 2011)).
Lecharpentier et al. teach that circulating tumor cells (CTCs) play a crucial role in metastasis formation and that epithelial-mesenchymal transition (EMT) is considered an essential process in the metastatic cascade (Abstract).  Lecharpentier et al. teach a confocal microscope apparatus that can detect malignancy of CTCs.  The apparatus comprises (a) an emission reader means (imaging by confocal Zeis LSM510 Meta microscope) of receiving an amount of fluorescence signal of Alexa Fluor 647-conjugated anti-pan-keratin (epithelial cell antibody or binding component) bound to each of the CTCs and an amount of fluorescence signal of Alexa Fluor 488- conjugated anti-vimentin (mesenchymal cell antibody or binding component) bound to each of the CTCs so as to provide co-expression of keratin and vimentin on hybrid CTCs having epithelial-mesenchymal phenotype (Abstract; p. 1339, left col. 1st full ¶ & right col. 3rd full ¶; p. 1341, left col. 1st full ¶); and (b) an imaging software means (NIH Image) of determining degree of EMT phenotype in the hybrid CTCs based on the received amount of signal of the Alexa Fluor 647 anti-pan-keratin (E: epithelial cell-binding component) and the received amount of signal of the Alexa Fluor 488 anti-vimentin (M: mesenchymal cell-binding component) (p. 1339, left col. 1st full ¶, Figure 1).  The 32352.055epithelial cell antibody is selected to specifically bind to cytokeratin or epithelial cell st full ¶).  Accordingly, the teaching of Lecharpentier et al. appears to read on Applicant’s claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
9.	Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecharpentier et al. (British Journal of Cancer 105: 1338-1341 (October 4, 2011)) in view of Takeda et al. (US 2013/0302828).
Lecharpentier et al. is discussed supra.  Lecharpentier et al. differ from the instant invention in failing to teach c) a means of setting references of state. 
	Takeda et al. teach a flow cytometer apparatus (Fishman R On-Chip Biotechnologies) that can detect degree of malignancy of CTCs by automatically obtaining a ratio of fluorescence intensity signals (Abstract; [0033, 0067]; Figure 2).  The flow cytometer comprises a) a fluorescence detector means (63, 64, 65, 66) of receiving an amount of fluorescence signal (i.e. 473 nm wavelength) of APC-labeled anti-CD326 or anti-EpCAM (epithelial cell antibody, binding component) bound to each of the CTCs and an amount of fluorescence signal (i.e. 640 nm wavelength) of anti-CD146 or anti-MCAM (melanoma cell adhesion molecule antibody, binding component) bound to each of the CECs ([0033, 0034, 0041, 0067]; Figure 2); and, b) a control computer means with arithmetic processing for automatically determining the degree (ratio, %) of received amount of signal of the anti-CD326 or anti-EpCAM (E) and the received amount of signal of the anti-CD146 or anti-MCAM [0028, 0033, 0034, 0041, 0067].  The flow cytometer apparatus further comprises c) a means of detecting and measuring magnetic particles to which a fluorescence label of the EpCAM antibody is bound; and, d) a display means (71) of displaying the degree or ratio % of fluorescence signals of each of the CTCs and CECs ([0067]; Figure 2).
With respect to the claimed flow cytometer, Applicant admits, by way of disclosure at paragraph [0114] of the specification, using specifically the same flow cytometer apparatus which is Fishman R On-Chip Biotechnologies, as taught by Takeda et al.
.

Allowable Subject Matter
10.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claim 15 is free of the prior art of record.  The prior art of record fails to teach or fairly suggest detecting the degree of malignancy of CTCs, wherein the degree of EMT is represented by one of the following formulas:
Formula (1) P = M / (E+M),
Formula (2) P = E / (E+M),
Formula (3) P = Log / [M / (E+M)],

wherein P is the degree, E is a signal amount of the epithelial cell-binding component, and M is a signal amount of the mesenchymal cell-binding component; and further allows setting a reference state before onset of EMT (0) and a reference of state after termination of EMT (1).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 25, 2021